     Case 1:19-cv-00995-SHR-PT Document 18 Filed 08/19/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL T. DURDEN,                       :
                                         :
                Petitioner,              :
                                         :        Civil No. 1:19-CV-0995
          v.                             :
                                         :        Judge Sylvia H. Rambo
COMMONWEALTH OF                          :
PENNSYLVANIA, et al.,                    :
                                         :
               Respondents.              :



                                      ORDER

     AND NOW, 19th day of August, 2020, in accordance with the Memorandum

filed concurrently with this Order, IT IS ORDERED THAT:

     1.        Respondent’s motion to dismiss (Doc. 14) is GRANTED;

     2.        Petitioner’s amended petition for writ of habeas corpus
               pursuant to 28 U.S.C. § 2254 (Doc. 11) is DISMISSED as
               time-barred by the statute of limitations;

     3.        A certificate of appealability SHALL NOT ISSUE. See
               28 U.S.C. § 2253(c)(2); and

     4.        The Clerk of Court is directed to CLOSE the above-
               captioned action.


                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge
